                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 19, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ELSA MARTINEZ DE GARZA,                      §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:18-CV-134
                                             §
SOCIAL SECURITY                              §
ADMINISTRATION,                              §
                                             §
        Defendant.                           §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On February 28, 2019, United States Magistrate Judge B. Janice Ellington issued

her “Memorandum and Recommendation” (D.E. 5), recommending that Plaintiff's

complaint be dismissed for want of prosecution. Plaintiff was provided proper notice of,

and opportunity to object to, the Magistrate Judge’s Memorandum and Recommendation.

Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1); General Order No. 2002–13. No objections

have been filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 5), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the
1/2
findings and conclusions of the Magistrate Judge.   Accordingly, this action is

DISMISSED WITHOUT PREJUDICE for want of prosecution.

      ORDERED this 19th day of March, 2019.

                                       ___________________________________
                                       NELVA GONZALES RAMOS
                                       UNITED STATES DISTRICT JUDGE




2/2
